Citation Nr: 1735437	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include calcaneal spurs and/or Achilles tendon enthesopathy. 

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine and paravertebral muscle spasm (claimed as cervical condition) from July 17, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1996 to June 1996, and April 1999 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted the Veteran service connection for a cervical spine disability (assigning a 10 percent disability rating, effective from April 10, 2007) and denied service connection for right calcaneal spurs.  

In his July 2007 claim, the Veteran stated he is seeking service connection for a right "heel" condition.  However, his x-rays in service show evidence of bilateral enthesophyte formation.  See July 2005 private medical record.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In an April 2013 rating decision, the RO granted an increased rating for the cervical spine disability from 10 to 20 percent, effective July 17, 2009.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 28 (1993).  

In an October 2016 rating decision, the Appeals Management Center (AMC) granted service connection for a left arm scar (claimed as left arm condition), assigning a 10 percent rating effective July 13, 2007.  This award represents a complete grant of the benefits sought with respect to entitlement to service connection for a left arm disability and, therefore, is no longer in appellate status or before the Board at this time.  

The Board denied the Veteran's initial increased rating claim for DJD of the cervical spine and paravertebral muscle spasm before July 17, 2009 via an October 2015 decision.  Further, in October 2015, the Board remanded both the Veteran's initial increased rating claim for DJD of the cervical spine and paravertebral muscle spasm from July 17, 2009 and entitlement to service connection for a right foot disability for additional development and they now return to the Board for final appellate review.


FINDINGS OF FACT

1.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right foot disability, to include calcaneal spurs and/or Achilles tendon enthesopathy, which began during active duty or is related to an incident in service.

2.  The Veteran's DJD of the cervical spine and paravertebral muscle spasm was manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and was not manifested by ankylosis (whether favorable or unfavorable), forward flexion of the cervical spine less than or equal to 15 degrees, or decreased functional loss.  There is no evidence of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability, to include calcaneal spurs and/or Achilles tendon enthesopathy, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for an initial rating in excess of 20 percent for DJD of the cervical spine and paravertebral muscle spasm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

As to the Veteran's service connection claim, the requirements of the VCAA have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As to the initial increased rating claim, the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA, social security (SSA) and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

Further, the Veteran was afforded VA examinations in July 2009, December 2013, and January 2017.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board previously remanded the claims in October 2015.  In pertinent part, the Board instructed the RO to: (1) schedule the Veteran for an examination to determine the current nature and severity of his service-connected DJD of the cervical spine and paravertebral muscle spasm; and (2) readjudicate the claims.

On January 2017, the Veteran was afforded a VA examination to determine the current severity of his cervical spine disability.  The examination report included all findings requested by the Board or provided an explanation for why such findings were not necessary.  The RO readjudicated the claims in a February 2017 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2016).

II.  Service Connection for a Right Foot Disability 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  At a December 2013 VA examination, the Veteran's examiner diagnosed the Veteran with bilateral Achilles enthesopathy based on x-ray findings.  Further, the record is replete with x-ray images evidencing bilateral Achilles enthesopathy as early as July 2005.  See July 2005 private x-ray record.  As such, the Veteran has a current right foot disability. 

The second element under Shedden is also met.  As stated above, the Veteran had x-rays taken in service showing bilateral Achilles enthesopathy.  Further, in June 2005, a medical evaluation report noted "bilateral tenderness upon palpation of calcaneus bone and Achilles tendon insertion."  See June 2005 Report of Medical Evaluation.  Similarly, the Veteran reported foot trouble on both ankles.  Id.   

As such, the crux of this case hinges on whether the Veteran's right foot disability is attributable to service.  The Veteran was afforded a VA examination in December 2013 and subsequently received an addendum opinion attempting to answer this question.  In both December 2013 and September 2016, the VA examiner noted abnormal findings on an x-ray.  The x-ray report stated that "[e]nthesopathy at the insertion site of the Achilles tendon is seen bilaterally.  No inferior calcaneal spurs are seen."  Emphasis added.  Hence, the x-ray showed calcification at the Achilles insertion site and not on the calcaneous of the right foot.  The examiner in both cases was asked to render an opinion as to whether calcaneal spurs observed on x-ray were attributable to service.  As such, the examiner correctly noted in both cases that there was "no evidence of bilateral calcaneal spurs found" and thus determined that "an opinion concerning a bilateral calcaneal spurs condition and the Veteran's military service cannot be rendered."  However, the examiner was not asked to render an opinion as to whether the Achilles tendon enthesopathy found on the Veteran's x-rays dating back to July 2005 were attributable to service.  

In 2014, after the issues of entitlement to service connection for bilateral heel spurs were remanded to the AMC for further development, the AMC granted service connection for status post left ankle sprain and left calcific enthesopathy at Achilles tubercule.  The AMC relied on the Veteran's October 2007 and December 2013 VA examinations to grant service connection.  The AMC also relied on the July 2007 x-ray report discussed above, which showed "enthesophyte formation . . . visualized in the posterior portion bilaterally greater on the left side."  Therefore, at the very minimum, the evidence is in equipoise in showing that the Veteran's right foot disability is attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Initial Increased Rating for Cervical Spine Disability from July 17, 2009

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v West, 12 Vet. App. 119, 126-27 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Further, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Here, the Veteran has claimed that his service-connected DJD of the cervical spine and paravertebral muscle spasm is more severe than his current evaluation would indicate.  As noted above, a 20 percent initial rating has been assigned under the provisions of Diagnostic Code 5242, which requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  The pertinent criteria are as follows: 
Unfavorable ankylosis of the entire spine - 100 percent disabling.
Unfavorable ankylosis of the entire cervical spine - 40 percent disabling. 
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 
Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 
Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016)

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1) (2015).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. at Note (2).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Turning to the medical evidence of record, the Veteran was afforded three VA examinations to assess his neck complaints in July 2009, December 2013, and January 2017.  

At his July 2009 examination, the Veteran stated that his pain began at the cervical area and radiated to upperwards approximately three to four hours a day.  For his pain, the Veteran was prescribed Ibuprofen 800 milligrams for daily use.  Further, the Veteran reported flare ups weekly lasting several hours aggravated by overhead activities and alleviated by massages and medications.  He rated them at a 9 out of 10 in terms of severity.  See July 2009 VA examination.  
Range of motion testing reflected forward flexion to 30 degrees with pain at the last 10 degrees and a functional loss of 15 degrees due to pain; extension 30 degrees with pain at the last 10 degrees and a functional loss of 15 degrees due to pain; bilateral lateral flexion to 25 degrees with pain at the last 10 degrees and a functional loss of 20 degrees bilaterally due to pain; and bilateral lateral rotation to 50 degrees with pain at the last 10 degrees and a functional loss of 10 degrees due to pain.  Importantly, after the examiner asked the Veteran to repeatedly flex and extend his cervical spine, the examiner found no fatigue or weakness.  Notably, the examiner did not find ankylosis of the cervical spine.   

Almost four years later, the Veteran underwent another VA examination.  See December 2013 VA examination.  The Veteran did not report flare-ups.  At the examination, the examiner took the following range of motion measurements: (1) forward flexion to 30 degrees, with painful motion beginning at 20 degrees; extension to 15 degrees, with painful motion beginning at 10 degrees; right lateral flexion to 15 degrees, with painful motion beginning at 10 degrees; left lateral flexion to 15 degrees, with painful motion beginning at 10 degrees; right lateral rotation to 60 degrees, with no objective evidence of painful motion; and left lateral rotation 0 to 60 degrees with no objective evidence of painful motion.  After repetitive use testing, the Veteran recorded the following range of motion measurements: forward flexion to 30 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 60 degrees; and left lateral rotation to 60 degrees with pain on movement.  Though the examiner noted localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, the Veteran did not have muscle atrophy, radiculopathy, or ankylosis.  Importantly, the Veteran's muscle strength was normal.  

Over three years after this, the Veteran was afforded a third VA examination.  See January 2017 VA examination.  Here, the Veteran claimed his pain increased and that he had a loss of overhead activities capacity.  At the examination, the examiner took the following range of motion measurements: forward flexion to 25 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 35 degrees; and left lateral rotation to 40 degrees.  The Veteran reported pain during forward flexion, right lateral rotation, and left lateral rotation.  The examiner also noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine at the paravertebrals.  When asked to determine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups, the examiner reported that he was unable to say so without speculation.  In support of this position, the examiner stated that as a general rule, all musculoskeletal disorders could potentially cause functional limitations during repetitive use over a period of time or during a flare-up.  However, as the examination did not take place during a flare-up, he could not objectively compare the Veteran's baseline measurements to those during his flare-ups.  At this examination, the Veteran did not report flare-ups.   Importantly, the Veteran did not have muscle atrophy and exhibited normal strength.  Further, the examiner did not find radiculopathy or ankylosis in the Veteran.  

The Board also notes that the examiner did not find IVDS but found evidence of pain with weight bearing.  In addition, the examiner noticed that the Veteran showed pain upon active range of motion or loading at the cervical spine but not during passive motion.  

The Veteran also underwent physical therapy at VA medical centers from August 2009 to July 2011.  In October 2009, the physical therapist noted abnormal range of motion during cervical spine flexion; the Veteran could move his neck from 0 to 15 degrees.  See October 2009 VA treatment record.  The Veteran was also involved in VA's chronic pain management program, where he was prescribed the following medications: (1) Tramadol (narcotic pain reliever); (2) Flexeril (muscle relaxant); (3) Lidocaine jelly; and (4) Sulindac (non-steroidal anti-inflammatory drug).  See June 2010 VA treatment record.  While the Veteran was undergoing physical therapy, the forward flexion of his cervical spine did not diminish beyond 15 degrees.  In a private March 2015 x-ray, the Veteran's cervical spine was found to have mild degenerative spondylosis, minimal narrowing of intervertebral space C5-C6, and straightening of lordosis which "may be related to muscle spasm."

Taking these medical examinations and physical therapy sessions into account, the Board has determined that the Veteran's disability from July 17, 2009 is appropriately rated.  As noted above, for the Veteran to increase his initial DJD of the cervical spine and paravertebral muscle spasm rating from 20 percent, he would need to demonstrate ankylosis (whether favorable or unfavorable), forward flexion of the cervical spine less than or equal to 15 degrees, or decreased functional loss due to several factors.  Both the Veteran's private and VA examination failed to demonstrate forward flexion of the cervical spine 15 degrees or less.  Further, neither the Veteran's private nor VA examinations showed any evidence of ankylosis, whether favorable or unfavorable.  Likewise, the Board considered whether other factors, such as pain, weakness, incoordination, and/or fatigability resulted in decreased functional loss; however, such was not the case.  There was minimal limitation of motion due to pain, or following additional repetitions.  The Veteran was not diagnosed with intervertebral disc syndrome, and no incapacitating episodes were reported.  As such, a schedular rating in excess of 20 percent is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

The Board recognizes that the Veteran reported neck pain and believes his disability rating should be higher.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the Board finds that in this case, the Veteran's competent lay statements are outweighed by the opinions of the January 2017 VA examiner.  Again, the VA examiner considered the evidence of record, to include the Veteran's competent reports, but based upon the totality of the evidence, the application of medical principles to the evidence of record, and their own physical examination of the Veteran, concluded the Veteran did not have ankylosis or a neck forward flexion of 15 degrees or less.  

Accordingly, the Board finds the evidence of record more closely approximates the criteria for a 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Hence, entitlement to a disability rating in excess of 20 percent for DJD of the cervical spine and paravertebral muscle spasm is denied.

In deciding the claim, the Board also considered whether a separate rating is warranted for any neurological impairment of the upper extremities after July 17, 2009.  However, the medical evidence does not show that the Veteran experienced any such impairment during this time period.  Though the examiner noted carpel tunnel syndrome in the Veteran, the examiner did not find radiculopathy.  As such, a separate rating for neurologic impairment of the upper or lower extremities due to cervical DJD of the cervical spine and paravertebral muscle spasm is not in order for the period after July 17, 2009.  


ORDER

Entitlement to service connection for a right foot disability is granted.

After July 17, 2009, an initial rating in excess of 20 percent for DJD of the cervical spine and paravertebral muscle spasm is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


